DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 3/14/2022 has been entered. The previous objection to the claims is withdrawn in light of applicant’s amendments. Claims 1-19 remain pending in this application.
Response to Arguments
Applicant’s arguments with respect to newly amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 15 and 19 are objected to because of the following informalities:  Claim 15 recites “the resorbable portion” in line 1, which appears to be referring to – the second portion –, as recited in claim 9.  Claim 19 recites “cutting through the trochanteric region” which lacks antecedent basis and is understood to be referring to – cutting into the femur – as recited in amended claim 17. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-10, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2006/0149362 A1 to Pedrozo et al. (Pedrozo).
Regarding at least claim 1
	Pedrozo teaches an orthopaedic implant for the treatment of avascular necrosis of the bone (abstract). 
[AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Porous portion/first portion)][AltContent: textbox (Resorbable portion/second portion)]
    PNG
    media_image1.png
    622
    506
    media_image1.png
    Greyscale

Pedrozo meets the limitations of a method comprising: cutting a channel through a femoral neck and into a femoral head of a femur (paragraph 0040 discloses a predrilled passageway of the femoral head which is a channel that has been cut through the femoral neck and into the head of a femur as shown in fig. 1); and inserting a femoral implant (10) within the channel such that a porous portion (the implant includes a support structure; 14 having pores or openings; 26) of the femoral implant is positioned within the femoral head and a resorbable portion (paragraph 0030 discloses that the entire nail; 14 may be resorbable) of the femoral implant is positioned within the femoral neck (shown in fig. 1), the porous portion being coupled to the resorbable portion and extending therefrom along a longitudinal axis of the femoral implant (the entire implant of Pedrozo is resorbable and porous, therefore the porous portion is coupled to the resorbable portion – it can be construed that the portion located within the head is the porous portion and the portion located in the neck, which extends from the porous portion along a longitudinal axis of the implant, is the resorbable portion), the femoral implant having a cross-sectional area at the resorbable portion defined in a plane extending transverse to a longitudinal axis thereof and from a periphery of the femoral implant at one side of the longitudinal axis to the periphery at another side of the longitudinal axis, the entirety of the cross-sectional area of the femoral implant at the resorbable portion consisting essentially of a resorbable material (the entire implant is resorbable; therefore the implant has a cross-section that consists essentially of resorbable material).
  Regarding at least claim 2
Pedrozo teaches the  method of claim 1, wherein the porous portion is inserted such that the porous portion is positioned entirely within the femoral head (fig. 1 shows the porous portion is positioned entirely within the femoral head; see annotated fig. 1 above).  
Regarding at least claim 3
Pedrozo teaches the method of claim 1, wherein the resorbable portion is inserted such that a length of the resorbable portion is positioned within the trochanteric region of the femur (annotated fig. 1 above shows that the resorbable portion is positioned within the trochanteric region of the femur).  
Regarding at least claim 6
Pedrozo teaches the method of claim 1, wherein the resorbable material is selected from one of polylactic acid, polyglycolic acid, magnesium, magnesium alloys, hydroxyapatite, and tricalcium phosphate (paragraph 0009 discloses that the support structure; 14 may be tricalcium phosphate or hydroxyapatite).  
Regarding at least claim 7
Pedrozo teaches the method of claim 1, wherein the porous portion is made from one of titanium, stainless steel, cobalt-chromium, and niobium (paragraph 0009 discloses that the support structure may include on or more of titanium, cobalt, chromium, steel, etc.). 
Regarding at least claim 8
 Pedrozo teaches the method of claim 1, wherein the porous portion comprises a porous outer surface having a porosity adapted to promote bony ingrowth (the porous portion of the implant of Pedrozo allows osteogenic agents to seep out through the porous wall; 22 via pores; 26).  
Regarding at least claim 9
Pedrozo teaches the method comprising: cutting a channel through a femoral neck and into a femoral head of a femur (paragraph 0040 discloses a predrilled passageway of the femoral head which is a channel that has been cut through the femoral neck and into the head of a femur as shown in fig. 1); and inserting a femoral implant (10) within the channel such that a first portion (porous portion; see annotated fig. 1 above) of the femoral implant is positioned within the femoral head and a second portion (resorbable portion; see annotated fig. 1 above) of the femoral implant is positioned within the femoral neck, the first portion comprising a porous material adapted to promote bony ingrowth (the porous portion has a porous material that allows osteogenic agents to seep out through pores; paragraph 0035), and the second portion consisting essentially of a resorbable material (the resorbable portion of Pedrozo consists essentially of resorbable material as disclosed in paragraph 0030).  
Regarding at least claim 10
Pedrozo teaches the method of claim 9, wherein the first portion and second portion join at an intermediate section of the femoral implant such that the first portion extends from the intermediate section to a distal end of the femoral implant and the second portion extends from the intermediate section to a proximal end of the femoral implant (shown in annotated fig. 1 above). 
Regarding at least claim 14
Pedrozo teaches the method of claim 9, wherein the first portion is made from one of titanium, stainless steel, cobalt-chromium, and niobium (paragraph 0009 discloses that the support structure may include on or more of titanium, cobalt, chromium, steel, etc.).  
Regarding at least claim 15
Pedrozo teaches the method of claim 14, wherein the resorbable portion is made from one of polylactic acid, polyglycolic acid, magnesium, magnesium alloys, hydroxyapatite, and tricalcium phosphate (paragraph 0009 discloses hydroxyapatite and tricalcium phosphate).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 11-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2006/0149362 A1 to Pedrozo et al. (Pedrozo) in view of US Patent Application Publication No. 2009/0043397 A1 to Park (Park).
Regarding at least claim 4
Pedrozo teaches the method of claim 1, which includes securing the implant within the femur for treatment of avascular necrosis. However, Pedrozo does not teach further comprising securing the femoral implant to the femur by rotatably engaging a helical thread adjacent a trailing end of the resorbable portion with the femur. 
Park teaches an osteoconducting rod (5) for treatment of avascular necrosis of the femoral head (61) (paragraph 0022). 

    PNG
    media_image2.png
    336
    318
    media_image2.png
    Greyscale

The rod includes a shaft (52) with a screw portion (helical thread; 53) formed at the rear portion thereof (trailing end), which is intended for rotatable engagement with the femur, for the purpose of securing the rod (paragraph 0022).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Pedrozo, which is fixed within the femur by its textured outer surface, to include a screw portion at the trailing end, in order to further secure the femoral implant to the femur by rotatably engaging a helical thread adjacent a trailing end of the resorbable portion with the femur, as taught by Park.
Regarding at least claim 5
Pedrozo in view of Park teaches the method of claim 4, which includes rotatably engaging a helical thread with the femur. Pedrozo in view of Park also meets the limitation wherein securing the femoral implant includes: engaging an instrument with the trailing end of the implant; and rotating the instrument to engage the set of threads with the femur (it is clear from Park that the rod is rotated via an instrument to engage the threads with the femur; paragraph 0022).  
Regarding at least claim 11
Pedrozo teaches the method of claim 9, including that the femoral implant is inserted within the channel of the femur. However, Pedrozo does not teach wherein the inserting step includes threadedly engaging the femur with a thread of the femoral implant.
Park teaches an osteoconducting rod (5) for treatment of avascular necrosis of the femoral head (61) (paragraph 0022). 

    PNG
    media_image2.png
    336
    318
    media_image2.png
    Greyscale

The rod includes a shaft (52) with a screw portion (thread; 53) formed at the rear portion thereof (trailing end), which is intended to threadedly engage the femur, for the purpose of securing the rod (paragraph 0022).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pedrozo, which is fixed within the femur by its textured outer surface, to further specify that the inserting step includes threadedly engaging the femur with a thread of the femoral implant, in order to further secure the femoral implant to the femur by threadedly engaging the femur with a thread, as taught by Park.
Regarding at least claim 12
Pedrozo in view of Park teaches the method of claim 11, wherein the thread is disposed along the second portion (the thread of Pedrozo in view of Park is disposed at the trailing end/second portion of the implant as shown in fig. 5 of Park).  
Regarding at least claim 13
Pedrozo in view of Park teaches the method of claim 11, which includes threadedly engaging a thread with the femur. Pedrozo in view of Park also meets the limitation wherein the inserting step includes engaging a recess at the proximal end of the femoral implant with an instrument and rotating the femoral implant within the channel via the instrument (it is clear from Park that the rod is rotated via an instrument that engages the recess shown at the trailing end in fig. 5). 
Regarding at least claim 16
Pedrozo teaches the method of claim 9, including a femoral implant inserted within a femur channel. However, Pedorozo does not teach wherein the first portion has a projection extending partially into the second portion so as to secure the first portion to the second portion. 
Park teaches an osteoconducting rod (5) for treatment of avascular necrosis of the femoral head (61) (paragraph 0022). 

    PNG
    media_image2.png
    336
    318
    media_image2.png
    Greyscale

Park teaches that the rod is composed of a container (51) mounted on a portion of the shaft (projection; 52), for the purpose of storing BMP family of hydroxyapatite granules for inducing bone on growth during the operation (paragraph 0022). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nail/implant of Pedrozo to be made of two parts, for example in the configuration shown by Park, such that the first portion has a projection extending partially into the second portion so as to secure the first portion to the second portion since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Pedrozo, and further in view of US Patent Application Publication No. 2019/0105162 A1 to Zhang (Zhang).
Regarding at least claim 17
Park teaches a femoral head and femoral head surface replacement used for hip osteoarthritis and vascular necrosis of femoral head (abstract). Park also teaches an osteoconducting rod (femoral implant; 5) which can be used in the beginning stage of avascular necrosis of the femoral head (paragraphs 0022-0023 and fig. 5). Park meets the limitations of a method of preparing a femur (61 and 62) for a joint prosthesis after a femoral implant had been implanted to treat avascular necrosis, comprising: cutting through a femoral neck of a femur and an area of the femoral neck where a portion of a previously implanted femoral implant has been so as to remove a femoral head of the femur and a porous portion of the femoral implant disposed within the femoral head (paragraph 0023 discloses that the osteoconducting rod/femoral implant is useful, however, avascular nacrosis of the femoral head will continue to make progress. Paragraph 0004 and 0007 of Park disclose that it is well known in the art to perform a total hip replacement as the final treatment of AVN of the femoral head. Therefore, as best understood by the examiner, even though Park presents a new, less invasive method for treating advanced AVN, a surgeon presented with advanced AVN could choose to do a THR in which case the femoral head and the non-absorbed portion of the rod/previously implanted femoral implant would need to be removed by cutting through the femoral neck and an area of the neck where the previously implanted rod/implant has been at least partially resorbed within the femoral neck.). However, Park does not teach that the rod/previously implanted femoral implant has been completely resorbed or partially resorbed such that only some resorbable material remains within the femoral neck.
Pedrozo teaches a femoral implant made of resorbable material (paragraph 0030 discloses that the entire nail; 14 may be resorbable) for treatment of avascular necrosis.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rod of Park to be made entirely or partially of resorbable material, such that the previously implanted implant has been completely resorbed or partially resorbed such that only some resorbable material remains within the femoral neck, in order to treat avascular necrosis, as taught by Pedrozo.
However, Park in view of Pedrozo does not teach cutting into the femur and into an intramedullary canal thereof to form a channel for a joint prosthesis; and inserting a stem of a joint prosthesis within the channel. 
Zhang teaches a femoral system for treatment of advanced necrosis of the femoral head which includes a fused femoral stem system having a curved short handle; 1, a fixing mechanism and a femoral head prosthesis; 2 such that the handle is inserted from the osteotomy surface of a femoral neck; 15 and stretches to the position to a medullary cavity; 12 below a small trochanter; 21 and is fixed with a large trochanter; 11 via the fixing mechanism (paragraph 0034 and fig. 4 disclose cutting into the femur and into an intramedullary canal to form a channel for a joint prosthesis and inserting a stem of a joint prosthesis within the channel).

    PNG
    media_image3.png
    459
    395
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park such that the surgeon proceeds with the method of preparing a femur for a joint prosthesis taught by Zhang, after the resorbable femoral implant of Park in view of Pedrozo had been implanted to treat avascular necrosis, comprising: cutting through a femoral neck of a femur and an area of the femoral neck where a portion of a previously implanted femoral implant has been at least partially resorbed within the femoral neck so as to remove a femoral head of the femur and a porous portion of the femoral implant disposed within the femoral head; cutting into the femur and into an intramedullary canal thereof to form a channel for a joint prosthesis; and inserting a stem of a joint prosthesis within the channel, as taught by Zhang, in order to treat the advanced necrosis with a THR which is disclosed as being a well-known treatment by Park.  
Regarding at least claim 18
Park in view of Pedrozo and further in view of Zhang teaches the method of claim 17, wherein cutting through the femoral neck region includes resecting a femoral head containing the porous portion of the femoral implant without contacting the porous portion (resecting the head as taught by Zhang would result in removal of the porous portion of the implant of Park since this portion of the implant is located entirely within the femoral head).  
Regarding at least claim 19
Park in view of Pedrozo and further in view of Zhang teaches the method of claim 17, cutting through the trochanteric region includes removing at least a portion of the femoral neck where the portion of the previously implanted femoral implant has been at least partially resorbed within the femoral neck (Zhang teaches removing at least a portion of the neck; 15 in order to create medullary cavity; 12 as shown in fig. 4, which, as best understood by the examiner, is where the previously implanted resorbable femoral implant of Park in view of Pedrozo would have been located).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774